Citation Nr: 1127851	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-07 430	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to extension of a temporary total evaluation assigned for the Veteran's lumbar spine disability.

2.  Entitlement to an increased rating for degenerative disc disease (DDD) at L4-L5, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1998 to April 2004.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before a Decision Review Officer at the RO in June 2007 and a Veterans Law Judge via videoconference in May 2009.  Transcripts of her hearings have been associated with the claims file.  


FINDINGS OF FACT

On June 9, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal regarding an extension of a temporary total evaluation is requested; the Veteran confirmed this request in a June 3, 2011 written communication.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized  representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

In that regard, the Board observes that the issue of entitlement to extension of a temporary total evaluation assigned to the Veteran's lumbar spine disability was remanded by the Board in September 2009 for the issuance of a Statement of the Case because the Veteran had submitted a notice of disagreement and placed the issue in appellate status.  See Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).  While the issue was in remand status, the RO granted an extension of the temporary total evaluation.  In June 2010 the Veteran's representative submitted a written statement indicating that the Veteran was satisfied with the benefit awarded and requested that the remand be closed.  Additionally, the Veteran submitted a written statement in June 2011 indicating that she wished to withdraw her claim presently at the Board for 100 percent temporary compensation for DDD.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


REMAND

The RO issued a rating decision in February 2009 which continued a temporary total evaluation for DDD at L4-L5, and resumed a 20 percent evaluation following expiration of the total evaluation.  The Veteran submitted a written statement in March 2009 which was construed as disagreement with the period of the temporary total evaluation.  In its September 2009 decision, the Board did not find that she had expressed disagreement with the 20 percent evaluation for DDD.  However, the Veteran recently submitted a statement dated in June 2011 in which she indicated that she had not received a reply to her March 2009 notice of disagreement.  Upon review, the Board agrees that the March 2009 statement from the appellant does express disagreement with the evaluation assigned for her disability.

The Board observes that the filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of entitlement to an evaluation in excess of 20 percent for DDD at L4-L5 pursuant to 38 C.F.R. § 19.26 must be issued to the appellant.  As such, this issue must be remanded.  Manlincon at 240- 41 (1999).

Issue a statement of the case on the issue of entitlement to an evaluation in excess of 20 percent for DDD at L4-L5, pursuant to 38 C.F.R. § 19.26 (2010).  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


